UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6722


TONY TURNAGE,

                Petitioner - Appellant,

          v.

UNITED STATES PAROLE COMMISSION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Ellen L. Hollander, District Judge.
(1:11-cv-03373-ELH)


Submitted:   September 8, 2014           Decided:   September 26, 2014


Before WILKINSON, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tony Turnage, Appellant Pro Se.       Rod J. Rosenstein, United
States Attorney, Jason Daniel Medinger, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Tony Efrem Turnage, a federal prisoner, appeals the

district court’s order denying relief on his 28 U.S.C. § 2241

(2012)   petition.     We    have        reviewed       the   record   and    find    no

reversible    error.      Accordingly,           although     we   grant     leave    to

proceed in forma pauperis, we affirm for the reasons stated by

the    district   court.               Turnage     v.     U.S.     Parole     Comm’n,

No. 1:11-cv-03373-ELH (D. Md. Apr. 2, 2014).                       We dispense with

oral   argument   because        the    facts     and     legal    contentions       are

adequately    presented     in    the     materials      before     this    court    and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                           2